DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE), remarks, and amendments filed on 19 November 2021 in the matter of Application N° 16/062,065.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3, 4, 6, and 7 have been canceled.  No claims have been added.
Claims 1 and 24 have each been amended to narrow the at least one cationic polymer to polylysine and the at least one anionic polymer to carboxymethylcellulose.  Support for the amendments is found in the canceled claims.
No new matter has been added. 
Thus, claims 1, 2, 5, 8, 9, 14, 16, 17, and 19-26 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
Three new Information Disclosure Statements, filed 22 October 2021, 26 October 2021, and 25 February 2022 are acknowledged and have been considered.




Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
Applicants’ filed amendments to claims 1 and 24 have been fully considered and are persuasive in overcoming the previously maintained obviousness rejection over Traynor et al.  Said rejection is withdrawn.
The remaining rejection directed to non-statutory, obviousness-type, double patenting over copending application 16/060,896 is withdrawn in accordance with MPEP §804(I)(B)(1)(a).  Therein, the instant application is the earlier of the two filed applications at issue based upon the effective US filing date of each application and the ODP rejection is the only rejection that remains.  The rejection is thus withdrawn.
With the amended limitations in mind, a supplemental search of the prior art was conducted.  The search has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615